Citation Nr: 1204937	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of his dependent spouse.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1970.  The Appellant in this case is the Veteran's spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the decision, the RO denied the Appellant's claim for an apportioned share of the Veteran's VA benefits, in excess of $53.00, a month. 

The matter was previously before the Board in April 2010 and remanded to follow the procedures for a contested claim as set forth in 38 U.S.C.A. § 7105A (b) and 38 C.F.R. §§ 19.100 through 19.102, 20.500 through 20.504, and 20.713 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and Appellant if further action is required.


REMAND

The Appellant claims that she is entitled to an increased apportionment of the Veteran's VA compensation benefits.  Specifically, she claims that due to financial hardship, she should be awarded the original apportionment amount or $200.00, per month.

The Veteran has a combined 50 percent rating in effect from December 1989.  In November 1994, the Appellant was awarded apportionment in the amount of $200.00, per month. The Veteran filed a notice of disagreement and the amount was reduced to $53.00, effective January 1, 1995.  The benefits were terminated effective February 1, 1995, for failure to provide verification of a valid marriage.  The $53.00, was then reinstated as of the same date once the marriage certificate was obtained.  The $53.00, per month, apportionment has been in effect since January 1, 1995.

The Board must consider the issue of whether an increased amount "special" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.451. For a special apportionment to be warranted, hardship (i.e. for the Appellant) must be shown.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses.

The Veteran has been incarcerated since October 31, 2007; he is serving 25 years to life.  In November 2009, the Veteran's net award amount was reduced to $118.00, per month (total award amount $799.00 per month minus amount withheld including apportionment $681.00) due to incarceration.  

Under 38 C.F.R. § 3.665(d) the amount payable during incarceration for a Veteran rated 20 percent or more, as in the instant case,  shall be determined by the rate of compensation payable under 38 U.S.C.A. § 1114(a).  All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse on the basis of individual need.  Consideration shall be given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  38 C.F.R. § 3.665(e).

In a May 2011 supplemental statement of the case, the RO determined that an increased apportionment amount in excess of the current $53.00, per month was not warranted as the evidence did not show that hardship existed because her income far exceeded her expenses based on financial information provided in August 2009 on VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  This statement showed that gross wages from employment were $1,000.00, per month, $553.00, per month from Social Security, and $53.00, per month from VA benefits.  Her expenses were calculated at approximately $810.00, per month.   In June 2001, the Appellant indicated that she was now unemployed.  She further indicated that she had no income but for Social Security and VA benefits.  She further revealed that she filed for unemployment benefits, but the process would take approximately six weeks and until such time, she did not know if she were to be awarded unemployment.  

A remand is necessary to obtain further financial information from the Appellant.  Specifically, the Appellant will be asked to submit a recent VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  Thereafter, the RO must undertake a decision on whether special apportionment is warranted based on hardship.  Consideration must also be given to apportionment for incarcerated veterans on the basis of individual need of the dependent spouse.  38 C.F.R. § 3.665(e); 38 U.S.C.A. § 1114(a).

Accordingly, the case is REMANDED for the following action:

The procedures for a contested claim as set forth in 38 U.S.C.A. § 7105A (b) and 38 C.F.R. §§ 19.100 through 19.102, 20.500 through 20.504, and 20.713 (2011) must be followed. 

1.  The RO should take all indicated action in order to obtain a recent VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, from the Appellant.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increased apportionment of the Veteran's VA compensation benefits on behalf of his dependent spouse.  Specifically, the RO must undertake a decision on whether special apportionment is warranted based on hardship.  Consideration must also be given to apportionment for incarcerated veterans on the basis of individual need of the dependent spouse pursuant to 
38 C.F.R. § 3.665(e) and 38 U.S.C.A. § 1114(a) (2011).

3.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and the Appellant with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran and the Appellant have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


